DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed 04/25/22.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 06/13/2022 has been entered.
The amendment filed on 06/13/2022 has been entered. 
Applicant amended Claims 28 and 30.

Status of Claims
Claims 10-14 and 23-25 were earlier cancelled by Applicant.
Claims 15-22 were earlier withdrawn from consideration as belonging to the invention not chosen for examination.
Claims 1-9 and 26-33 are examined on merits herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1-4, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al. (US 2016/0093635) in view of Kang et al. (US 2020/0176451) and Watanabe (US 2007/0218318).
In re Claim 1, Rabkin teaches a microelectronic device, comprising (Fig. 1K; see also Figs. 1A-1J): 
pillar structures 20 (paragraph 0020) extending vertically through an isolation material 61 (paragraph 0039); 
conductive lines 88 (paragraph 0074) overlaying and electrically coupled to the pillar structures 20, the conductive lines 88 comprising an elementary metal, including W, Cu, Al, Ag, Au (paragraph 0074); 
contact structures 68 (created from doped silicon, or from TiN, or TaN, or from an elemental metal, including W, Al, Ag, etc., paragraph 0045) between the pillar structures 20 and the conductive lines 88; and 
interconnect structures 78 (paragraph 0065) between the conductive lines 88 and the contact structures 68, 
the interconnect structures 78 comprising a material composition - being metal, including W, Ai, Cu, Ag, etc. (paragraph 0066) - that is different than one or more of a material composition of the contact structures 68 and a material composition of the conductive lines – e.g., when the contact structures are created from doped Si or from TiN and the interconnect structures are created from an element metal, such as W – they are different in material composition.
Rabkin does not teach that the conductive lines comprise a single-phase material comprising ruthenium or molybdenum.
Kang teaches (Figs. 4-7, paragraphs 0040-0042) that metals taught by Rabkin and ruthenium or molybdenum are interchangeably used for creation of conductive lines. And Watanabe teaches (Fig. 3, paragraph 0042) that conductive line 3 may be created from a single-phase ruthenium or from a polyphase ruthenium.
Rabkin and Kang teach analogous art directed to memories; Rabkin, Kang, and Watanabe teach analogous art directed to conductive lines created from an elemental metal. And one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Rabkin device in view of the Kang and Watanabe devices, since they are from the same field of endeavor, and devices of Kang and Watanabe with Ruthenium conductive lines successfully operate. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Rabkin device by substituting its conductive line material with a ruthenium (per Kang), wherein the ruthenium is single-phase ruthenium (per Watanabe), if such material is preferred for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) or Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
In re Claim 2, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above. 
Rabkin further teaches that (Figs. 1J-1K) the conductive lines 88 directly physically contact the interconnect structures 78 and the interconnect structures 78 directly physically contact the contact structures 68.
In re Claim 3, Rabkin/Kang/Watanabe teaches he microelectronic device of Claim 1 as cited above. 
Rabkin further teaches that the device comprises (Figs. 1A-1K) conductive plug structures 58 (paragraph 0036) within upper portions of the pillar structures 20, the conductive plug structures 58 directly physically contacting the contact structures 68.
In re Claim 4, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above. 
It would be inherent for the Rabkin/Kag/Watanabe device of Claim 1 that one or more of the contact structures 68 and the interconnect structures 78 (the numbers correspond those of Claim 1) have greater electrical conductivity than the conductive lines 88: Conductive lines 88 comprise ruthenium (as shown for Claim 1), while interconnect structures 78 maybe created from tungsten, W, or a material of a higher conductivity, as shown for Claim 1: electrical conductivity of W is about 1.5 times higher than that of ruthenium: see paragraph 0067 of Ohnishi, US 2011/0248252, on inherency. 
In re Claim 28, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above, wherein a material composition of the conductive lines is substantially the same as a material composition of the interconnect structures (this limitation is omitted, based on the claim interpretation).
Rabkin further teaches (Figs. 1F-1K) that conductive lines 88 being substantially coextensive with the interconnect structures 78.
In re Claim 29, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above. 
Rabkin further teaches (as shown in Figs. 1J, 1K), that a vertical centerline of the interconnect structures 78 is horizontally offset in at least one direction relative to a vertical centerline of the contact structures 68.
In re Claim 31, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 3 as cited above. Rabkin further teaches (Annotated Fig. 1K) 
Annotated Fig. 1K

    PNG
    media_image1.png
    413
    344
    media_image1.png
    Greyscale

air gaps 89 (paragraph 0078) between laterally neighboring conductive lines 88, the air gaps vertically aligned with a portion of the conductive plug structures and laterally adjacent to the conductive lines 88.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Kang/Watanabe in view of Chua et al. (US 5,780,919).
In re Claim 5, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above, wherein a contact structure 68 is a doped silicon (Rabkin, paragraph 0045).
Rabkin does not explicitly teach that the contact structures comprise one or more of phosphorus, arsenic, antimony, bismuth, boron, aluminum, gallium, carbon, fluorine, chlorine, bromine, and argon. However, many of the above cited elements are used as silicon dopants – see, for example, column 9 lines 14-17 of Chua (US 5,780,919), for inherency.
It would have been obvious for one of ordinary skill in the art before filing the application to doped silicon of contact structure 68 with arsenic or phosphorus (per Chua), to enable creation of the doped silicon.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Kang/Watanabe in view of Zang (US 2019/0081049). 
In re Claim 6, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above.
Rabkin further teaches (Fig. 1K) that contact structures 68, at least partially are disposed in the isolation material 61. 
Although Rabkin teaches that the contact structure may comprise a TiN and W (paragraph 0045), Rabkin does not teach that one of them is a conductive liner and another a fill material.
Zang teaches (Fig. 3A, paragraph 0031) a contact 301 created as a combination of TiN and W, wherein TiN creates a liner and W creates a fill material.
Rabkin and Zang teach analogous art directed to contact structures comprised TiN and W, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Rabkin contact structure in view of the Zang contact structure, since they are from the same field of endeavor, and Zang created a successfully operated contact. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Rabkin/Kang/Watanabe device of Claim 1 by substituting its contact with the contact of Zang comprising a TiN liner and W fill material, wherein the liner would be, at least partially, between the isolation material 61 and the fill material, if such structure of the contact is preferable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 7, Rabkin/Kang/Watanabe/Zang teaches the microelectronic device of Claim 6 as cited above, wherein the conductive liner material comprises titanium nitride and the fill material of the contact structures comprises tungsten.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Kang/Watanabe in view of Allen (WO 2017/052494).
In re Claim 26, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above. 
Rabkin further teaches (Figs. 1A-1K) that the interconnect structure may comprise W (paragraph 0066).
Rabkin/Kang/Watanabe does not teach that the interconnect structures comprise an alpha phase tungsten fill material adjacent to a beta phase tungsten liner material. 
Allen teaches (Fig. 1, page 7, lines 26-27) a conductive structure 113/115/114, wherein a liner 113/114 is created from alpha phase tungsten and a fill material 115 is created from a beta tungsten.
Rabkin and Allen teach analogous art directed to a conductive structure of tungsten, and one of ordinary skill in the arty before filing the application would have had a reasonable expectation of success in modifying the Rabkin/Watanabe device in view of the Allen’ teaching, since they are from the same field of endeavor, and the conductive structure of Allen successfully functions.
Since Rabkin does not particularly teaches a structure of tungsten in the interconnect structures, it would have been obvious for one of ordinary skill in the art before filing the application to substitute a not fully disclosed tungsten material in the interconnect structures with a tungsten of Allen, comprising an alpha phase liner and a beta phase fill material, if such tungsten composition is preferable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) or Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Kang/Watanabe in view of Chen et al. (US 2014/0231908). 
In re Claim 27, Rabkin/Kang/Watanabe teaches the microelectronic device of Claim 1 as cited above. 
Rabkin further teaches (Figs. 1J-1K) that the contact structures 68 comprise a doped silicon (paragraph 0045) while conductive lines 88 (as shown for Claim 1) comprise a second material composition that is substantially devoid of fluorine (e.g., as being a single-phase ruthenium).
Rabkin/Kang/Watanabe does not teach that the first material composition comprises also fluorine.
Chen (2014/0231908) teaches (paragraph 0072) that fluorine is a p-type dopant.
Rabkin/Kang/Watanabe and Chen teach analogous art directed to dopants, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success to modify the Rabkin/Kang/Watanabe device in view of the Chen teaching, since they are from the same field of endeavor, and Chen successfully used fluorine as a dopant.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Rabkin/Kang/Watanabe device of Claim 1 by using fluorine for creation of a doped silicon contact of Rabkin, to enable creation of a doped silicon contact.

Allowable Subject Matter
Claims 8-9, 30, 32, and 33 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claim 8: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 8 as: “a lower portion of the air gaps extending laterally adjacent to segments of the isolation material”, in combination with other limitations of the claim. The prior art of record, in addition to prior art cited by the current Office Action, also include Tagami (US 2016/0276282) and Fukuo (US 2020/0266206).
Re Claim 30: the prior arts of record cited by the current Office Action  and including Tagami and Fukuo, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 30 as: “a width of the conductive lines in a first horizontal direction, orthogonal to a second horizontal direction in which the conductive lines extend is relatively larger than a width of the interconnect structure in the first horizontal direction”, in combination with other limitations of the claim.
Re Claims 9, 32-33: Claims 9 and 32-33 are allowed due to dependency on Claim 8.

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/13/22) have been fully considered.
Examiner agrees with Applicant (REMAKRS, pages 9-10) that amended Claim 28 overcomes its rejection under 35 U.S.C. 112(b) presented by the previous Office Action.
Examiner disagrees with Applicant (REMARKS, pages 10-15) who does not view references of Rabkin and Watanabe as analogous art. Examiner refers to the same section of the MPEP that is cited by Applicant on page 13 of the REMARKS,  e.g., to MPEP 2141.01(a) Analogous and Nonanalogous Art [R-10.2019], which identifies two types of prior art that are considered to be analogous: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”. 
Despite citing the same part of the MPEP, Examiner and Applicant understand “analogous art” differently; it looks like Applicant views prior arts as analogous only if they are from the same field of endeavor. But analogous art may be from the different fields of endeavor, if they are directed to the same problem. In the case of Rabkin and Watanabe – both arts have conductive lines/layers from elemental metals, and they are analogous art in the meaning of the MPEP where metal conductive lines are considered, although Rabkin and Watanabe teach different types of devices. Moreover, in accordance with the MPEP, as the previous Office Action pointed out, it is even not necessary to have an additional art to Rabkin for substituting his metals in conductive lines with Ruthenium metal lines, since MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019] teaches that a selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). And any metal is suitable for conductive lines, not only Ruthenium. Basically, the reference to Watanabe in the Office Action mailed 04/25/22 was mainly made to demonstrate that Ruthenium has two phases, since this property is not commonly referenced to in the art. 
Although Examiner supports the rejection of Claim 1 presented by the Office Action mailed 04/25/22 for the reasons explained above, the current Office Action added an additional reference, Kang, to Rabkin and Watanabe – just to show that a prior art from the same field of endeavor as Rabkin uses ruthenium or molybdenum for conductive lines. 
Regarding arguments related to purposes of using specified materials in the current application (REMARKS, pages 13-15), Examiner reminds that limitations from the specification are not read into claims. 
In view of the above, Examiner does not view as patentable Claim 1 and its dependent claims. But some claims of the current application are allowable, and Claim 1 can be properly amended to have all examined claims allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Ryan et al. (US 10/236,047) teaches bit lines created from Ruthenium.

Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/16/22